Case: 4:20-cv-00767-SNLJ Doc. #: 29 Filed: 09/15/20 Page: 1 of 4 PageID #: 1027




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

MONDAY RESTAURANTS LLC,                             )
                                                    )
                    Plaintiff,                      )
                                                    )
v.                                                  )          Case No. 4:20-cv-00767-SNLJ
                                                    )
INTREPID INSURANCE COMPANY, and                     )
W.R. BERKLEY CORPORATION,                           )
                                                    )
                    Defendants.                     )

     DEFENDANT INTREPID INSURANCE COMPANY’S UNOPPOSED MOTION FOR
        LEAVE TO FILE ADDITIONAL PAGES & MEMORANDUM IN SUPPORT

        Intrepid Insurance Company (“Intrepid”) respectfully moves the Court for leave to file

ten additional pages in support of its forthcoming motion to dismiss. In support, Intrepid states

as follows:

        1. This is a COVID-19 case in which Plaintiff seeks alleged business income losses

              based upon two policies of insurance issued by Intrepid. Plaintiff also seeks to certify

              a nationwide class action on these issues against Defendants.

        2. Intrepid previously filed a Motion to Dismiss the Complaint on the grounds that

              the insurance policies at issue do not provide coverage for the alleged losses as a

              matter of law. Docs. 21, 22. In connection with that motion, Plaintiff agreed to

              and this Court approved an increase of the page limit for Intrepid’s motion to 21

              pages. Docs 17, 18. The Parties also agreed that the page limit increase would be

              reciprocal in that Plaintiff would also be able to file a 21 page brief in opposition.

              Id.

        3. Intrepid filed its Motion to Dismiss on August 13, 2020. Docs. 21, 22.
Case: 4:20-cv-00767-SNLJ Doc. #: 29 Filed: 09/15/20 Page: 2 of 4 PageID #: 1028




       4. On September 3, 2020, Plaintiff filed an Amended Complaint. Doc. 25.

       5. Intrepid’s responsive pleading is currently due on September 17, 2020.

       6. Plaintiff’s Amended Complaint is 54 pages long and has 241 separately numbered

           paragraphs. Intrepid intends to file a motion to dismiss the same. Due to the breadth

           of the Amended Complaint allegations and recent court rulings which impact on the

           arguments, Intrepid requests leave of Court to file a memorandum of up to 25 pages

           of argument in support of its anticipated motion to dismiss.

       7. Plaintiff’s counsel has advised he does not oppose Intrepid’s request for leave to file

           up to 10 additional pages in excess of the 15-page limitation imposed by L.R. 4.01.

       8. Defendants will not oppose a reciprocal page-limitation extension for Plaintiff’s brief

           in opposition to Intrepid’s motion to dismiss.

       9. Defendants also will not oppose an extension of time for Plaintiff to respond to

           Intrepid’s motion to dismiss.

       10. Intrepid files this motion for leave in good faith and certifies that this motion is not

           being made for purposes of vexation, delay, or harassment.

       WHEREFORE, Intrepid Insurance Company respectfully requests the Court grant it

leave to file memoranda of up to 25 pages of argument in support of Intrepid’s motion to

dismiss, and for any further relief that the Court deems just and proper.

                                            Respectfully submitted,

                                            /s/ Patrick J. Kenny
                                            Patrick J. Kenny      MO #38032
                                            7700 Forsyth Boulevard, Suite 1800
                                            St. Louis, MO 63105
                                            (314) 621-5070
                                            (314) 621-5065 (fax)
                                            pkenny@atllp.com
Case: 4:20-cv-00767-SNLJ Doc. #: 29 Filed: 09/15/20 Page: 3 of 4 PageID #: 1029




                                  Lauren H. Navarro     MO #68111
                                  ARMSTRONG TEASDALE LLP
                                  2345 Grand Boulevard, Suite 1500
                                  Kansas City, MO 64108
                                  (816) 221-3420
                                  (816) 221-0786 (fax)
                                  lnavarro@atllp.com

                                  ATTORNEYS FOR DEFENDANTS
                                  INTREPID INSURANCE COMPANY AND
                                  W.R. BERKLEY CORPORATION
Case: 4:20-cv-00767-SNLJ Doc. #: 29 Filed: 09/15/20 Page: 4 of 4 PageID #: 1030




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of September, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/EC system, which sent notification of such filing

to the following:

Richard S. Cornfeld
Daniel S. Levy
LAW OFFICE OF RICHARD S. CORNFELD, LLC
1010 Market Street, Suite 1645
St. Louis, Missouri 63101
314-241-5799
rcornfeld@cornfeldlegal.com
dlevy@cornfeldlegal.com



                                          /s/ Patrick J. Kenny
                                          Patrick J. Kenny
